Name: Commission Regulation (EEC) No 2671/81 of 14 September 1981 amending Regulation (EEC) No 1998/78 laying down detailed rules for the offsetting of storage costs in the sugar sector
 Type: Regulation
 Subject Matter: accounting;  beverages and sugar
 Date Published: nan

 16 . 9 . 81 No L 262/ 17Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2671/81 of 14 September 1981 amending Regulation (EEC) No 1998/78 laying down detailed rules for the offsetting of storage costs in the sugar sector 1 . The following is inserted as the second subpara ­ graph of Article 3(1 ): 'The warehouses must consist of buildings or parts thereof.' 2 . In Article 3 (2) the word 'provisionally is replaced by the word ' temporarily'. 3 . The following is inserted as the second subpara ­ graph in Article 3 (2) : 'The criteria for granting the approval of a ware ­ house referred to in paragraph 1 shall not apply to the temporary approval referred to in the first subparagraph .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organiza ­ tion of the markets in the sugar sector ( ! ), and in parti ­ cular Article 8 (5) thereof, Whereas the changes in the basic provisions appli ­ cable to the sugar sector, introduced by Regulation (EEC) No 1785/81 require certain technical adapta ­ tions to be made to Commission Regulation (EEC) No 1998 /78 (2), as amended by Regulation (EEC) No 2377/78 0 ; Whereas, in order that the necessary control can be exercised the conditions tor granting approval of ware ­ houses should be laid down ; whereas for this purpose such approval should not be granted in respect of means of storage which are used primarily for the purposes of transport , such as waggons, lorries , ships , containers, etc . ; Whereas Article 3 (2) of Council Regulation (EEC) No 1358 /77 of 20 June 1977 laying down general rules for offsetting storage costs for sugar (4), as last amended by Regulation ( EEC) No 3042/78 (5 ), provides that, in special circumstances, special provi ­ sions may be adopted to deal with sugar in transit at the beginning of a month ; whereas the removal , where necessary, of sugar from a factory and its storage outside the factory prior to its disposal should be regarded as a special circumstance ; Whereas certain measures should be provided for in respect of sugar which has been damaged or destroyed before disposal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, 4 . Article 11 ( 1 ) is replaced by the following : ' 1 . In respect of raw or white sugar which at 00.00 hours on the first day of a month is in transit from an approved warehouse, other than transit as referred to in Article 10 , and which on arrival is stored in another approved warehouse , reimburse ­ ment of storage costs shall be granted in so far as the storage levy has not already been incurred .' 5 . The following is added at the end of (c) in the second subparagraph of Article 12 ( 1 ): 'provided that the person concerned retains the right to dispose of the quantity of sugar in ques ­ tion , a commitment contracted for the purpose of financing that sugar shall not be considered as disposal '. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1998 /78 is hereby amended as follows : 6 . Article 14 (3) is replaced by the following : ' 3 . Where a quantity of C sugar is replaced for export purposes by an equivalent quantity of A or B sugar then , for the purposes of the reimburse ­ ment, the first quantity shall be regarded as A sugar with effect from the day on which the customs export formalities were completed .' (') OJ No L 177, 1 . 7 . 1981 , p . 4 . ( 2 ) OJ No L 231 , 23 . 8 . 1978 , p . 5 . Q ) OJ No L 287, 13 . 10 . 1978 , p . 9 . ( «) OJ No L 156, 25 . 6 . 1977 , p . 4 . (5 ) OJ No L 361 , 23 . 12 . 1978 , p . 8 . No L 262/ 18 Official Journal of the European Communities 16 . 9 . 81 7 . The following is added as Article 16 (4) : '4 . Without prejudice to paragraph 1 , quantities of sugar which have been destroyed, or which have been damaged without the possibility of recovery for marketing or refining, shall be regarded as having been disposed of or refined within the meaning of Article 12 .' 8 . Article 18 is deleted . Article 2 This Regulation shall enter into force on 1 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 September 1981 . For the Commission Poul DALSAGER Member of the Commission